Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The disclosure is objected to because of the following informalities:   
A fair reading of the Applicant’s disclosure as a whole, the first buoyance layer of the floating mattress is in contact with a surface of the water while the second comfort layer is in contact with a user.  
On the contrary, as set forth in pages 5 and 7 of the specification of the claimed invention, the second comfort layer that is opposite to the at least one user or object indicates that the second comfort layer is not in contact with the user/object.  Such is not in agreement with the scope of the claimed invention.  Does Applicant want to covey the second comfort layer in contact with the user?  Appropriate correction is required.  

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim 
A fair reading of the Applicant’s disclosure as a whole, the first buoyance layer of the floating mattress is in contact with a surface of the water while the second comfort layer is in contact with a user.  
The limitation of “the second comfort layer being opposite to the at least one user or object” means that the second comfort layer is not in contact with the user/object.  Such is beyond the scope of the claimed invention.  Does Applicant want to covey the second comfort layer facing the user?  Appropriate correction is required.  
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claims 1-4, 6, 11, 12 and 19 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 5,639,145 to Alderman (Alderman).
Alderman discloses a portable cushion comprising a first panel 12 and a second panel 13 connected by a hinge 14 (figure 1).  The cushion can lay flat on a flat surface as shown in figures 3 and 4 in which panels 12 and 13 are arranged end to end.  Each panel is adapted to accommodate a vibrator with the vibrations being transmitted through the material to provide massage therapy (column 1, lines 50-55).  The cushion is suitable for use in water as in a bathtub to provide comfort and massage therapy to a user.  The panel 13 comprises an open cell foam layer 25 and a closed cell foam layer 24 separated from each other by a closed cell foam layer 26, and adhesive layers 23 and 27 (figure 8).  The open cell foam layer 25 has an outer face with undulating protuberances arranged as a series of alternating apexes and cavities.  The open cell foam layer absorbs water while being soft to provide comfort to the user (column 3, lines 55-60).  The closed cell foam layer has a high degree of friction, thereby avoiding slippage in the bathtub (column 3, lines 45-50).  The closed cell foam layer floats on the water (column 4, lines 55-60).  The open cell foam layer is in contact with the user while the closed cell foam layer is in contact with the water.  
Regarding claims 2 and 11, the closed cell foam layer 26 provides strength for the open cell foam layer 25 (column 3, lines 15-20).  This is a clear indication that the closed cell foam layer would inherently be a relatively rigid material compared to the open cell foam layer.  

Regarding claims 4, 12 and 19, the second panel 13 has a transverse slit 29 in the open cell foam layer 25 opening into a pocket for receiving and containing a vibrator 30 (figure 2, and column 3, lines 15-25).   
Regarding claim 6, the foam layers are secured to each other by the adhesive material or laser welding (figure 8, and column 3, lines 30-40). 


Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Alderman as applied to claim 1 above, further in view of WO 2017/013546 to Schoeters et al. (Schoeters).
Alderman does not explicitly disclose the portable cushion further comprising a protective cover enveloping the foam layers. There is no teaching or suggestion that the closed cell foam layer has a density in the range from 10 to 85 kg/m3.  
Schoeters, however, discloses a floating lounger for supporting a user or object in water comprising a floating body made of a closed cell foam and a textile layer in the form of a pouch enveloping the floating body (abstract, figure 1 and paragraph 24).  The closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  The textile layer is a mesh-shaped structure to drain water away to the surroundings through openings in the mesh-shaped structure (paragraph 41).  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a closed cell foam layer having a density in the range disclosed in Schoeters motivated by the desire to provide a lightweight portable cushion.  

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Alderman as applied to claim 1, further in view of WO 99/66817 to Heitmann et al. (Heitmann).  
Alderman does not explicitly disclose the open cell foam layer having a density of from 10 to 40 kg/m3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell polyurethane flexible foam material has a density of from 30 to 70 kg/m3 and the mass density of the cavity ranging from 30 to 70% of the volume of the foam material in an expanded state (abstract).  In particular, the open cell polyurethane flexible foam material has a density of 40 kg/m3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, flexible 3 motivated by the desire to provide the a portable cushion having a higher level of lying comfort.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Alderman as applied to claim 1 above, in view of US 5,626,814 to Vicino (Vicino). 
Alderman does not explicitly disclose the open cell foam layer having a pore count from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell foam layer having a cell count from 2 to 8 per cm motivated by the desire to provide the portable cushion having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  

Claims 1-3, 5, 6, 9, 11 and 20 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over US 6,209,159 to Murphy (Murphy).

    PNG
    media_image1.png
    351
    406
    media_image1.png
    Greyscale


Murphy discloses all seat cushion air bladders having the respective flow control elements left in the open position to provide “flotation” (column 6, lines 65-67).  As an inflatable structure, the seat cushion would inherently be useful as a floating mattress such that the rigid cushion base material is in contact with the surface of the water and the open cell compressible foam facing the user (figure 8).  	
Regarding claim 2, the rigid cushion base layer is made of a rigid closed cell foam material (column 5, lines 50-55). 
Regarding claims 3 and 11, an anti-humidity waterproof property would inherently be present because the compressible foam material has an open cell structure to let air and water to pass there through.  

Regarding claim 6, the air bladders are bonded to the rigid base material by an adhesive material (column 6, lines 10-15).  
Regarding claim 9, the open celled compressible foam material has a density of 1.8 pounds per cubic foot or 29 kg/m3 (column 6, lines 1-5).  

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claim 1 above, further in view of Schoeters.
Murphy does not explicitly disclose the seat cushion comprising the rigid closed cell foam layer having a density in the range from 10 to 85 kg/m3.  
Schoeters, however, discloses a floating lounger for supporting a user or object in water comprising a floating body made of a closed cell foam and a textile layer in the form of a pouch enveloping the floating body (abstract, figure 1 and paragraph 24).  The closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  The textile layer is a mesh-shaped structure to drain water away to the surroundings through openings in the mesh-shaped structure (paragraph 41).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a rigid closed cell foam layer having a density in the range disclosed in Schoeters motivated by the desire to provide a lightweight seat cushion.  
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Murphy as applied to claim 1 above, further in view of Vicino. 
Murphy does not explicitly disclose the open cell foam layer having a pore count from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell foam layer having a cell count from 2 to 8 per cm motivated by the desire to provide a seat cushion having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  
 
Claims 1-3, 5-8, 11 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of US 2015/0158560 to Velasquez (Velasquez).
Schoeters discloses a floating lounger for supporting a user or object in water comprising a floating body made of a closed cell foam and a textile layer in the form of a pouch enveloping the floating body (abstract, figure 1 and paragraph 24).  The closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  
Schoeters does not explicitly disclose the floating body further comprising a comfort layer comprising a flexible open cell foam.  

The bolster cushion further includes additional foam layers to provide the desired sitting height (paragraph 21).  Velasquez teaches that the upper cushion has an open cell foam and the bottom cushion has a closed cell foam (paragraph 21). The foam layers are secured together using Velcro strips (paragraph 22).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a flexible open cell foam layer disclosed in Velasquez to the floating body’s Schoeters motivated by the desire to provide a softer cushion layer for comfort.
Regarding claim 2, Schoeters discloses a floating lounger for supporting a person or object in water comprising a floating body made of a solid closed cell foam and a textile layer in the form of a pouch enveloping the floating body (abstract, figure 1 and paragraph 24).  

Regarding claims 5 and 20, Velasquez discloses that the bolster cushion further includes additional foam layers to provide the desired sitting height (paragraph 21).  Valasquez teaches that the upper cushion has an open cell foam for comfort and the bottom cushion has a closed cell foam for support (paragraph 21).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add a second flexible open cell foam layer on the side of the first flexible open cell foam layer opposite the rigid closed cell foam motivated by the desire to provide a floating lounger with optimized comfort.  
Regarding claim 6, Velasquez discloses that the foam layers are linked to each other by securing the adjacent faces thereof using Velcro strips (paragraph 22).  Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use Velco strips to link the adjacent faces of the foam layers to each other because such is one of typical 
Regarding claim 7, Schoeters discloses that the textile layer is a mesh-shaped structure to drain away water (paragraph 41).  
Regarding claim 8, Schoeters discloses that the closed cell foam has a density in the range from 25 to 35 kg/m3 within the claimed range.  

Claims 4, 12-16 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Velasquez as applied to claim 1, further in view of US 10,023,274 to George, II et al. (George). 
Neither Schoeters nor Velasquez discloses or suggests the floating lounger having at least one housing for reception of the at least one object.  
George, however, discloses that a water pad assembly for supporting a user in open water comprising a water pad member and a plurality of grommets and cup holders (abstract).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to include a plurality of cup holders within the comfort layer motivated by the desire to provide storage pockets for drink, keys or sunscreen. 
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Velasquez as applied to claim 1, further in view of Heitmann.  
3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell polyurethane flexible foam material has a density of from 30 to 70 kg/m3 and the mass density of the cavity ranging from 30 to 70% of the volume of the foam material in an expanded state (abstract).  In particular, the open cell polyurethane flexible foam material has a density of 40 kg/m3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a comfort layer comprising an open cell, flexible foam material having a density of 40 kg/m3 motivated by the desire to provide the floating lounge having a higher level of lying comfort.  

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Velasquez and George as applied to claim 16, further in view of Heitmann.  
None of three references including Schoeters, Velasquez and George disclose or suggest the comfort layer comprising an open cell foam having a density of from 10 to 40 kg/m3.
Heitmann, however, discloses that a self-inflating mattress comprising an open cell polyurethane flexible foam material provided with at least one built-in cavity and accommodated in an airtight outer shell (abstract and figure 1).  The open cell 3 and the mass density of the cavity ranging from 30 to 70% of the volume of the foam material in an expanded state (abstract).  In particular, the open cell polyurethane flexible foam material has a density of 40 kg/m3 (page 2, lines 61-70).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a comfort layer comprising an open cell, flexible foam material having a density of 40 kg/m3 motivated by the desire to provide the floating lounge having a higher level of lying comfort.  

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Velasquez as applied to claim 1, further in view of Vicino. 
Neither Schoeters nor Velasquez discloses or suggests the comfort layer comprising an open cell foam having a pore count from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, resiliently compressible foam material having a cell count from 2 to 8 per cm motivated by the desire to provide the floating lounge having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Schoeters in view of Velasquez, George and Heitmann as applied to claim 17, further in view of Vicino. 
None of four references including Schoeters, Velasquez, George and Heitmann disclose or suggest the comfort layer comprising an open cell foam having a pore count from 2 to 8 pores per cm.
Vicino, however, discloses that a self-inflating structure comprising a block of open cell, resiliently compressible foam material and an airtight envelope encapsulating the foam material (abstract).  The open cell foam material has pore size ranging from 4 to 36 pores per linear cm (column 2, lines 25-30).  
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use an open cell, resiliently compressible foam material having a cell count from 2 to 8 per cm motivated by the desire to provide the floating lounge having a higher degree of resiliency, compressibility and thus a higher level of lying comfort.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Hai Vo whose telephone number is (571)272-1485.  The examiner can normally be reached on M-F: 9:00 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/Hai Vo/
Primary Examiner
Art Unit 1788